DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 32, 37, and 47-52 and 54 are objected to because of the following informalities: 
Regarding claim 4, in the last line it appears “ofsignal” should be “of signal”
Regarding claim 32, claim 32 is a duplicate of claim 31 from which it depends. It appears the applicant intended for claim 32 to depend on claim 47 similar to the amendments in PCT/US21/13792.
Regarding claim 37, it appears applicant intended for claim 37 to depend on claim 47 similar to the amendments in PCT/US21/13792.
Regarding claim 47, it appears applicant intended for “the l material” in line 13 to be “the [[l]] material”.
Claims 48-52 and 54, are also objected to for depending from claim 47 and inherit the deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 21-31, 33-36, 39-43, 53, 55, and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinto et al. US Pub. No. 2015/0042362.
Regarding claims 1, 55, and 56, Shinto teaches a system for operating on incoming light (Figures 1 and 8), comprising: 
one or more optical elements that, upon application of a varying input signal thereto, cause a change to an optical characteristic of the one or more optical elements, thereby resulting in a changing interference pattern produced by the incoming light incident on the one or more optical elements, the one or more optical elements including a first plate and a second plate disposed parallel to the first plate such that a gap between the first plate and the second plate is formed, wherein each of the first plate the second plate are partially transmissive and partially reflective (figure 2b; gap 44; as seen in Figure 8 the light entering parallel plates of 5 pass through therefore the plates are transmissive. They are partially reflective as the two plates cause interference and select a wavelength of light.), and 
wherein the optical characteristic comprises a distance of the gap between the first plate and the second plate that changes as a result of the application of the varying input signal across a first conductive electrode associated with the first plate and a second conductive electrode associated with the second plate (paragraph 59; Figure 1 the gap control section varies the distance between the two plates and measures the capacitance); 
a photo-detector configured to detect an intensity of light output from the one or more optical elements during application of the varying input signal (detector 6; Figure 1 and 8); 
a detector configured to detect one of a capacitance, voltage or current associated with the optical characteristic relative to the application of the varying input signal (paragraph 59; Figure 1 10c is a capacitance measurement device ); and 
one or more processors (figure 1, 10 and 4) configured to: 
obtain, from the detector, a plurality of capacitance values representing the capacitance of the one or more optical elements (paragraph 59; Figure 1 10c), 
obtain, from the photo-detector, a plurality of signal values representing the intensity of the light output from the one or more optical elements (figure 1, detector 6 outputs a signal to IV converter 7; which is controlled by wavelength selection 11), 
and generate a plurality of transformation values respectively based on the plurality of capacitance values (the transformation values is the conversion between gap distance and capacitance value; see paragraph 59; the control section of Figure 1, selects a wavelength using 11. The selection is based on a gap distance. The gap control section 10 adjusts the distance between parallel plates so that the capacitance detection from 10c matched the gap distance requested by wavelength selector). 
Regarding claims 3 and 4, Shinto teaches wherein the one or more processors are further configured to: allow selection of a wavelength of the incoming light or a certain spectrum of the wavelengths of the incoming light for detection (Figure 1; wavelength selector); and determine a presence of the wavelength or the certain spectrum of the incoming light using some of the plurality of transformation values and some of the plurality of signal values. (see Figure 1 detector 6; wavelength setting section 11 sets the distance to control the wavelength selected). 
Regarding claims 5 and 21, Shinto teaches each of the first place and the second plate include: glass; and a conducting film and/or dielectric film disposed on an inner surface of each of the glass, whereby providing for the partially transmissive and the partially reflective aspects of each of the first place and the second plate (Figure 2; 19, 27, 18, 26; paragraphs 53 and 54).
Regarding claim 22, Shinto teaches wherein the conducting film is disposed on the inner surface of each of the glass, and thus functions as a first capacitive electrode and a second capacitive electrode to assist in detecting the capacitance (paragraph 59).
Regarding claim 23, Shinto teacheswherein the first conductive electrode and the second conductive electrode and disposed on surface of each of the glass associated with the first plate and the second plate, respectively (Figure 2; 19, 27, 18, 26; paragraphs 53 and 54; 19 and 18 are disposed on 27 and 26.
Regarding claim 24, Shinto teaches wherein the first conductive electrode and the second conductive electrode have a ring shape, and wherein the first capacitive electrode and the second capacitive electrode have a circular shape, and wherein the second conductive electrode is electrically isolated from the second capacitive electrode (Figure 2A shows the device as circular and ring shaped).
Regarding claim 25, wherein: the first plate is formed of a conductive transparent material that also functions as the first conductive electrode and a first multi-layer thin film forming a reflective surface disposed on a first plate inner surface (Figure 2; 19, 27, 18, 26; paragraphs 53 and 54); the second plate is formed of the conductive transparent material that also functions as the second conductive electrode and a second multi-layer thin film forming another reflective surface disposed on a second plate inner surface (Figure 2; 19, 27, 18, 26; paragraphs 53 and 54).
Regarding claims 26-28, wherein: the first plate is affixed to a substrate and the second plate is disposed above the first plate at a first distance (Figure 2; the first plate 18 is on substrate 15); the varying input signal comprises a first electrical signal applied to the one or more optical elements during a first phase, wherein during the first phase, application of the first electrical signal causes the second plate to deform from a starting position, thereby decreasing a distance between the first plate and the second plate from the first distance to a second distance (Figure 1; gap control section 10 controls the distance and distance detection; paragraph 58).
Regarding claim 29, Shinto teaches wherein the system further comprises: a driving circuit configured to: generate the varying input signal; and provide the varying input signal to the or more optical elements to cause the change to the distance between the first parallel plate and the second parallel plate (Figure 1, gap control section 10 input to selector 5 and has a voltage control section to change the distance; paragraph 58).
Regarding claim 30, Shinto teaches wherein the varying input signal comprises one of a time-dependent voltage, a time-dependent current, or a time-dependent charge (Figure 1, 10b “voltage control section“; paragraph 58).
Regarding claim 31, Shinto teaches wherein the gap between the first and second parallel palates is between 500 angstroms and 1 micron ( the filter selects visible light, therefore the gap must be within the claimed range in order filter visible light.) 
Regarding claim 33-36, Shinto teaches wherein the one or more optical elements are disposed on a single chip that forms a MEMs device (see Figure 2). 
Regarding claims 39-42, Shinto teaches wherein: the first conductive electrode and the second conductive electrode are configured to at least one of: provide the varying input signal to at least one of the first plate or the second plate to cause a deflection of the first plate, the second plate, or the first plate and the second plate; and provide data to the capacitance detector representing the instantaneous mutual capacitance (paragraph 59 teaches the first and second conductive electrodes produce the capacitance which is measured), wherein the plurality of capacitance values are generated based on the data (paragraph 59; Figure 1, the capacitance values are the distance detection measurement).
Regarding claim 43, Shinto teaches wherein the one or more conductive elements are located on an outer side of the first plate and the second plate such that application of the varying input signal results in a force that causes the distance of the gap separating the first plate and the second plate to vary (paragraph 59 “electrostatic force”; Figure 2).
Regarding claim 53, Shinto teaches wherein the one or more optical elements are integrated into an image capture device for determining the spectrum of the incoming light incident on the pixel array on a pixel by pixel basis (see Figure 8). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinto as applied to claims 1, 22, 26, and 39 above.
Regarding claim 38, Seiko does not specifically teach ta width of the chip is less than or equal to 10 mm; a length of the chip is less than or equal to 10 mm; and a height of the chip is less than or equal to 5 mm. 
However, it would be obvious to a person having ordinary skill in the art to optimize the size of the device in order to make the device more compact. 
Regarding claims 44-46, Seiko teaches to detect the intensity of the light output from the one or more optical elements and the detector to detect the capacitance voltage or current associated with the optical characteristic (Figure 1; light detector 6; capacitance measuring device 10c).
Seiko does not specifically a trigger signal operable to simultaneously trigger and send the trigger signal to the photodetector and the detector at a frequency of 10,000 Hz or greater. 
However, it would have been obvious to a person having ordinary skill in the art to optimize the frequency for the purposes in allowing for faster detection of the wavelength of light increase the speed of analysis. 
Allowable Subject Matter
Claims 47-52 54, 32 and 37 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 47, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the optical characteristic comprises a material having an index of refraction and dielectric constant that can vary that is deposited in the gap between the first plate and the second plate, wherein the optical characteristic comprises an index of refraction of the material, and wherein a value of the index of refraction is a function of the varying input signal; a photo-detector configured to detect an intensity of light output from the one or more optical elements during application of the varying input signal; a detector configured to detect one of a capacitance, voltage or current associated with the optical characteristic relative to the application of the varying input signal; and one or more processors configured to: obtain, from the detector, a plurality of capacitance values representing the capacitance of the one or more optical elements, obtain, from the photo-detector, a plurality of signal values representing the intensity of the light output from the one or more optical elements, and generate a plurality of transformation values respectively based on the plurality of capacitance values." in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 32 and 37 are also allowed under the assumption that claims 32 and 37 depend from claim 47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877